Broyles, C. J.,
dissenting. The judge correctly charged the jury that before the defendant could be convicted of an assault with intent to murder, they must find from the evidence that he had tlie intent to kill the prosecutor. The undisputed evidence shows that the accused used a deadly weapon in assaulting the defendant, and that shortly before the assault he stated that he was going to kill the prosecutor. Under such circumstances, I do not think that the judge erred in failing to instruct the jury upon the law of shooting at another, in the absence of an appropriate request so to charge.